DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: Claims 1-11, 14-23, 26, 28-30 (renumbering as 1-25 respectively) are allowed.

	Claims 1, 21 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “a symbol sequence that is based on the sensing node ID and is specific to the network entity in the wireless communication network; and transmitting, by the network entity, a sensing signal according to the sensing signal configuration; wherein the symbol sequence comprises a Zadoff-Chu sequence, and wherein the determining the sensing signal configuration comprises: generating the Zadoff-Chu sequence using the sensing node ID as at least one of a root of the Zadoff-Chu sequence and a phase shift value of the Zadoff-Chu sequence; or wherein the symbol sequence comprises a Pseudo Noise (PN) sequence, and wherein the determining the sensing signal configuration comprises generating the PN sequence using the sensing node ID, the sensing node ID being associated with at least one of a polynomial of the PN sequence, a degree of the PN sequence, and a type of the PN sequence”.
	
	Claim 23 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “a symbol sequence that is based on a sensing node identifier (ID) of the second network entity, wherein the sensing node ID of the second network entity is distinct from other identifiers associated with the second network entity; determining, by the first network entity based on the second network entity sensing signal configuration, a data communication signal configuration that at least partially avoids interference with a sensing signal that is to be transmitted by the second network entity in accordance with the second network entity sensing signal configuration; and transmitting, by the first network entity, a communication signal according to the data communication signal configuration, the communication signal comprising data”.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473